Citation Nr: 9908625	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-06 635	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $38,420.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The appellant is the widow of the veteran who had active 
service from October 1972 to June 1974.

In her January 1996 substantive appeal, the appellant 
indicated that she desired a hearing before a member of the 
Board of Veterans' Appeals (Board) at the regional office 
(RO).  As a result of this request, the Board remanded this 
matter so that the RO could take appropriate action to 
schedule such a hearing, and the claims file reflects that 
several hearings were scheduled but did not go forward.  On 
two occasions, postponements were requested by the appellant.  
The record also reflects that the appellant was provided with 
a personal hearing before a hearing officer at the RO in May 
1998.  Most recently, a letter notifying the appellant of a 
February 12, 1999, hearing before a traveling member of the 
Board was sent to the appellant by the RO on January 19, 
1999.  This letter included a written statement which, if 
signed and returned by the appellant, acknowledged that the 
appellant was waiving her right to 30 days notice of a 
hearing before the Board.  Thereafter, the Board notes that 
the record does not reflect that the appellant signed and 
returned the proffered statement, and that although the copy 
of the January 19, 1999, correspondence from the RO has a 
handwritten notation that the appellant failed to report for 
her hearing, the letter provided less than the 30 days notice 
which is required under 38 C.F.R. § 19.76 (1998).  

When, during the course of review, it is determined that 
further evidence or correction of a procedural defect is 
essential for a proper appellate decision, a member or panel 
of members of the Board shall remand the case to the agency 
of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  Unfortunately, the 
Board therefore finds that it is constrained by the 
regulations to remand this matter for at least 30 days 
written notice of any hearing scheduled before a member of 
the Board.  Although the earlier postponements could possibly 
be relied upon for the proposition that the 30 day notice 
period is no longer applicable in this matter, the Board 
finds that such a finding would not be appropriate in light 
of the appellant's repeated requests for this hearing and the 
fact that she did not sign and return the above-noted 
statement to the RO.

The Board further notes that a written statement from the 
appellant, dated in March 1998, reflects that the appellant 
sought her second Travel Board hearing postponement on the 
grounds that she wanted to be represented by the Disabled 
American Veterans (DAV), and that she wanted to give her 
representative an opportunity to review her case.  
Thereafter, while the record indicates that the appellant was 
represented by the DAV at her personal hearing in May 1998 
and that the DAV filed a Department of Veterans Affairs (VA) 
Form 646 on behalf of the appellant in October 1998, there is 
no power of attorney in the claims folder in favor of DAV.  
Consequently, the Board finds that due process also warrants 
that the appellant be contacted to determine whether she 
wishes to continue to have representation in this matter, and 
if so, the identification of the chosen representative.  If 
the appellant does continue to desire representation, the 
appellant should execute an appropriate power of attorney 
which should be associated with the claims folder prior to 
its return to the Board.

The Board further observes that while an October 1993 
notification from the RO explains that the appellant's 
benefits were being terminated effective in September 1993, 
the record reflects that the appellant filed a claim for 
reinstatement of death pension benefits in September 1994.  
Thereafter, it is not clear whether this claim was ever 
adjudicated by the RO, and if so, the outcome of that 
adjudication.  Although the appellant may have intended to 
withdraw this claim when she stated in her January 1996 Form 
9 that she was "not petitioning to restart benefits," the 
Board finds that it is not clear from this statement whether 
the appellant meant to withdraw her September 1994 claim for 
reinstatement of benefits.  As the outcome of any such 
adjudication may have a bearing on the appellant's total 
amount of indebtedness in this matter, the Board finds that 
the issue of entitlement to reinstatement should be 
adjudicated prior to the return of this matter to the Board.

Finally, the Board has also taken note of the appellant's 
contention that the period on which the total amount of 
overpayments is based includes years during which the 
appellant did not earn any income.  More specifically, in her 
January 1996 substantive appeal, the appellant indicated that 
she should only have to pay the benefits she received during 
the period she was working and that this was a period of 
approximately two and a half years.  In this regard, while 
the Board's preliminary review of the record reveals 
verification of income for several years during the period of 
1984 to 1993, this information does not permit the Board to 
fully address the appellant's contention or readily identify 
the manner by which the RO determined the appellant's overall 
indebtedness to the VA.  Therefore, while this case is in 
remand status, the Board requests that the RO provide the 
appellant with any additional income information that was 
considered in this matter or otherwise demonstrate how it 
determined the total amount of indebtedness of $38,420.00. 

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:


1.  The appellant should again be 
contacted in order to determine whether 
she desires a hearing before a member of 
the Board.  If she no longer desires such 
a hearing, a withdrawal of such a request 
must be documented in the record.


2.  If the appellant elects to have a 
hearing before a Board member, 
appropriate action should be taken to 
schedule the appellant for a hearing 
before a member of the Board.  The 
appellant must be provided written notice 
of any scheduled hearing at least 30 days 
prior to the scheduled hearing, and a 
copy of the notice should be placed in 
the record.


3.  The RO should also contact the 
appellant and determine whether she 
desires representation in this matter.  
She should be provided the appropriate 
forms for designating a representative.  
The appellant should be informed that she 
must furnish such a power of attorney 
even in the event that she selects the 
DAV, in view of the fact that there is no 
power of attorney in favor of the DAV 
currently of record.


4.  The RO should also contact the 
appellant for the purpose of determining 
whether the statement in her January 1996 
VA Form 9 that she was "not petitioning 
to restart benefits," was meant to 
constitute a withdrawal of the 
appellant's claim for reinstatement of 
death pension benefits filed in September 
1994.  If it was intended as a 
withdrawal, she should be asked to 
confirm this in writing and any such 
confirmation should be associated with 
the claims folder.  If she did not intend 
to withdraw this claim, the claim should 
be adjudicated prior to the return of 
this matter to the Board, as the 
adjudication of this issue may have a 
bearing on the total amount of the 
appellant's indebtedness, if any, to the 
VA. 


5.  Thereafter, the RO should consider 
whether the amount of the overpayment is 
correct in view of the appellant's 
assertion that she only worked for a 
period of approximately two and a half 
years (apparently during the period from 
January 1985 until the award was 
terminated in 1993).  The appellant 
should be notified of the evidence which 
reflects her income for each year of the 
overpayment.


6.  If the waiver sought on appeal 
remains denied, the appellant and her 
representative, if any, should be 
furnished a supplemental statement of the 
case which includes a summary of all 
evidence of income considered by the RO, 
particularly the evidence of income for 
the period of 1988 to 1993, and an 
analysis of how it determined the total 
amount of indebtedness of the appellant 
to the VA.


After the appellant has been given the applicable period of 
time for a response, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome as to this issue.  The appellant need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
